Fish, C. J.
1. The act of August 22, 1907 (Acts 1907, p. 100), amending the act of August 21, 1906 (Acts 1900, p. 61), contains the following provision: “The failure on the part of any board of education to'perform the duties required by this act shall be immediately inquired into by the first grand jury sitting after such neglect of duty; and if said grand jury should find that any member or members of said board have failed to perform their duty, it shall report the same to the judge of the superior court, who shall cause a rule nisi to issue against such member or members, and they shall, be heard by the judge in their own behalf; if said member or members can not give a good and sufficient reason why they have not performed their duties as required by this act, they shall be discharged, and the said judge shall fill the vacancies until the next grand jury shall meet.” Eeld, that the exercise of the power to hear the members of the board of education and to discharge them, if they do not give a good and sufficient reas on why they have not performed their duties as required by the act, and to fill the va*840candes thus caused until the meeting of the next grand jury, is not a judgment of the superior court to which a bill of exceptions may be filed, bringing such action, to this court for review. Carter v. Janes, 96 Ga. 280 (23 S. E. 201). See also Harris v. Sheffield, 128 Ga. 299 (57 S. E. 305).
July 15, 1910.
Removal from office. Before Judge Edwards. Paulding superior court.
March 27, 1909.
R. E. L. Whitworth, for plaintiff in error.
W. K. Fielder, solicitor-general, contra.
2. A bill' of exceptions having been signed and filed, assigning error upon such action of the judge, the writ of error will be dismissed, on motion, for want of jurisdiction in this court to hear and determine the questions thus raised.

Writ of error dismissed.


AH Hie Justices concur.